COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Southcorp Realty Advisors, Inc.
Appellate case number:      01-21-00719-CV
Trial court case number:    2016-01602
Trial court:                157th District Court of Harris County
       On December 20, 2021, relator, Southcorp Realty Advisors, Inc., has filed a petition
for a writ of mandamus. On December 28, 2021, the Court requested a response to the
petition from the real parties in interest. On January 24, 2022, real parties in interest,
Hobby Autoport, LLC and Chavez Group Investments, LLC, filed a response to relator’s
petition for writ of mandamus.
        On February 1, 2022, relator filed a motion with the Court requesting that the
deadline for filing a reply in support of its petition for writ of mandamus be extended to
February 18, 2022. Relator’s motion includes a certificate of conference stating that the
relief requested is not opposed by real parties in interest.
     Relator’s motion is granted. Relator’s deadline for filing a reply in support of its
mandamus petition, if any, is February 18, 2022.
       It is so ORDERED.

Judge’s signature: _/s/ Amparo Guerra______________________________________
                  Acting individually  Acting for the Court

Date: ___February 8, 2022____